DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a semiconductor device in the reply filed on 12/7/2021 is acknowledged.
Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2021.
Applicant's election with traverse of Group 1 Species E, and Group 2 Species 2, drawn to Fig. 3b and the embodiment having the insulative layer as a die attach film, respectively, in the reply filed on 12/7/2021 is acknowledged.  The traversal is on the ground(s) that “The Examiner has not provided any evidence of requiring a different field of search,” and “MPEP 808.02 further requires the Examiner to explain why there would be a serious burden on the examiner if restriction is not required, not merely a “search and/or examination burden” Id. as indicated by the Examiner.
In response, the examiner disagrees. Specifically, it is respectfully noted that the examiner has not “merely” asserted a “search and/or examination burden,” as alleged by applicant. Rather, as noted 
The traversal is further on the ground(s) that “[a] valid restriction requirement must be based upon the claims, not the figures as relied upon by the Examiner,” and that “[n]one of the claims recited any of the [outlined] classifications by the Examiner.”
In response, the examiner disagrees. Specifically, while MPEP requires the claimed subject matter to be compared in consideration of a restriction requirement, the MPEP explicitly states “claims themselves are never species,” and that “[s]pecies always refer to the different embodiments of the invention.” (see MPEP 806.04). Accordingly, the species outlined in the restriction requirement refer to the embodiments of the invention, in the instant case differentiated by Figures. The claims recite mutually exclusive characteristics of these embodiments as outlined below. 
Claim #
Limiting feature recited
Fig(s). which can read on claim
Group 1 Species encompassed by the claim
Fig(s). which cannot read on claim
Group 2 Species precluded from the claim
3
“a mold compound layer [111/312] positioned between the conductive pathway [106/310] and the semiconductor die [108]”
1G, 1H, 3A, 3B
A, B, D, E
1I, 3C
C, F
4
“an insulative layer [130/314] positioned between the conductive pathway [106/310] and the semiconductor die [108]”
1H, 1I, 3B, 3C
B, C, E, F
1G, 3A
A, D
11
“further comprising an insulative layer [130/314] abutting the mold compound layer [111/312] and the conductive pathway [106/310]” 
1H, 1I, 3B, 3C
B, C, E, F
1G, 3A
A, D
15
“a mold compound layer [111/312] positioned between the second polyimide layer and the conductive pathway [106/310]”
1G, 1H, 3A, 3B
A, B, D, E
1I, 3C
C, F
16
“an insulative layer [130/314] positioned between the mold 

B, C, E, F
1G, 3A
A, D
19
“positioning a mold compound layer [111/312] between the second polyimide layer and the conductive pathway [106/310]”
1G, 1H, 3A, 3B
A, B, D, E
1I, 3C
C, F
20
“coupling a bond wire to the bond pad and to the conductive terminal” (cl. 20) and “a mold compound layer between the second polyimide layer and the conductive pathway” (cl. 19)
3A, 3B
D, E
1G, 1H, 1I, 3C
A, B, C, F
21
“coupling a conductive pillar to the bond pad and to the conductive terminal” (cl. 21) and “a mold compound layer between the second polyimide layer and the conductive pathway” (cl. 19)
1G, 1H
A, B
1I, 3A, 3B, 3C
C, D, E, F
22 and 24
“coupling the conductive pathway [106/310] to an insulative layer, the insulative layer [130/314] positioned between the conductive pathway [106/310] and the circuit” (cl. 22) and “a mold compound layer between the second polyimide layer and the conductive pathway” (cl. 19)
1H, 3B
B, E
1G, 1I, 3A, 3C
A, C, D, F


Claim #
Limiting feature recited
Group 1 Specie(s)
5
“wherein the insulative layer [130/314] comprises a solder mask”
1
6
“ wherein the insulative layer [130/314] comprises a polyimide tape”
3
17
“wherein the insulative layer [130/314] comprises a solder mask”
1
18
“wherein the insulative layer [130/314] comprises a die attach film”
2
23
“the insulative layer [130/314] comprises a solder mask”
1


The combination of the mutually exclusive characteristics recited in the claims, the fact that they species are not obvious variants of each other, and the search/examination burden as described in the restriction requirement makes the restriction requirement between species proper. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 5, 6 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/7/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milano et al. (US 2013/0020660; herein “Milano”).
Regarding claim 1, Milano (first interpretation) discloses in Fig. 4A-C, 5 and related text a semiconductor package, comprising:
a first conductive terminal (e.g. 54’ on left, see [0054]);
a second conductive terminal (e.g. 54’ on right, see [0054]);
a conductive pathway (e.g. 52a’ between terminals 54, see [0054]) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see e.g. [0039]-[0040] and [0049]); 
a semiconductor die (58’, see [0054]) including a circuit configured to detect the magnetic field; and 
first and second polyimide layers (80a and 80b, see [0060]) positioned between the conductive pathway and the semiconductor die.
Regarding claim 7, Milano (first interpretation) further discloses a combined thickness of the first and second polyimide layers ranges from 15 microns to 25 microns (25 microns, see [0061]).
Regarding claim 1, Milano (second interpretation) discloses in Fig. 4A-C, 5 and related text a semiconductor package, comprising:
a first conductive terminal (e.g. 54’ on left, see [0054]);
a second conductive terminal (e.g. 54’ on right, see [0054]);
a conductive pathway (e.g. 52a’ between terminals 54, see [0054]) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see e.g. [0039]-[0040] and [0049]); 
a semiconductor die (58’, see [0054]) including a circuit configured to detect the magnetic field; and 
first and second polyimide layers (e.g. a first and second “layer” of 80b; note that “layer” is interpreted as “a thickness of some material,” see Random House Kernerman Webster's College 
Regarding claim 2, Milano (second interpretation) further discloses one or more additional polyimide layers (a third “layer” of 80b) positioned between the conductive pathway and the semiconductor die.
Regarding claim 4, Milano (second interpretation) further discloses an insulative layer (80a, see [0060]) positioned between the conductive pathway and the semiconductor die.
Regarding claim 10, Milano (second interpretation) discloses in Fig. 4A-C, 5 and related text a semiconductor package, comprising:
a first conductive terminal (e.g. 54’ on left, see [0054]);
a second conductive terminal (e.g. 54’ on right, see [0054]);
a conductive pathway (e.g. 52a’ between terminals 54, see [0054]) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see e.g. [0039]-[0040] and [0049]); 
a semiconductor die (58’, see [0054]) including a circuit configured to detect the magnetic field; 
first, second, and third polyimide layers abutting each other (e.g. a first, second, and third “layer” of 80b; note that “layer” is interpreted as “a thickness of some material,” see Random House Kernerman Webster's College Dictionary; further note that applicant’s disclosure provides embodiments wherein the first, second, and third polyimide layers are the same material, i.e. having three “layers” in a single material layer, and thus the specification further supports the broadest reasonable interpretation of the claim limitation including one in which  polyimide material 80b is interpreted as a first, second, 
a mold compound layer (68’, see [0054]) abutting the third polyimide layer. 
Regarding claim 11, Milano (second interpretation) further discloses an insulative layer (e.g. 66a, see [0050]) abutting the mold compound layer and the conductive pathway (see Fig. 4C).
Regarding claim 12, Milano (second interpretation) further comprises wherein the mold compound layer (68’) abuts the conductive pathway (see [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangtani et al. (US 2006/0152210; herein “Mangtani”) in view of Milano.
Regarding claims 1 and 9, Mangtani discloses in Fig. 7 and related text a semiconductor package, comprising:
a first conductive terminal (202a/b);
a second conductive terminal (202c/d);
a conductive pathway (204) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see [0069]); 
a semiconductor die (206 having 200, see [0068]) including a circuit configured to detect the magnetic field; and 
an insulating layer (214, see [0068]) positioned between the conductive pathway and the semiconductor die;

Mangtani does not explicitly disclose the insulating layer is first and second polyimide layers.
In the same field of endeavor, Milano teaches in Fig. 4A-C, 5 and related text a semiconductor package, comprising discloses in Fig. 3A-C, 5 and related text a semiconductor package, comprising first and second polyimide layers (as applied in either of the first or second interpretations of Milano above) positioned between the circuit and the conductive pathway
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mangtani by having the insulating layer is first and second polyimide layers, as shown by Milano, in order to provide improved withstanding of high voltage and the ability to survive a high level of testing (see Milano [0050] and [0079] at least). 
Regarding claim 13, Mangtani discloses in Fig. 7 and related text a semiconductor package, comprising:
a die pad (portion of 202 on which 206 is disposed, see [0068]); 
a semiconductor die (206 having 200, see [0068]) positioned on the die pad, the semiconductor die including a circuit configured to detect a magnetic field; 
first and second conductive terminals (202a/b and 202c/d) coupled via a conductive pathway (204), the conductive pathway configured to generate the magnetic field (see [0069]); 
an insulating layer (214, see [0068]) positioned between the circuit and the conductive pathway; and 
a bond pad (212a-c, see [0068]), positioned on the semiconductor die and coupled to a third conductive terminal (202e/f/g/h) via an orifice in the insulating layer.
Mangtani does not explicitly disclose the insulating layer is first and second polyimide layers.
first interpretation) teaches the remaining limitations in the same manner and for the same reasons as applied to claims 1 and 9 above.
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangtani in view of Milano, as applied to claims 1 and 13 above, and further in view of Cai (US 2020/0294876; herein “Cai”).
Regarding claim 8, Mangtani in view of Milano shows wherein the first and second polyimide layers abut each other, and wherein the first polyimide layer abuts another polyimide layer (in the second interpretation of Milano; where 80b is interpreted as three layers, the two closest to 82b being the first and second, and the one abutting the die being the “another polyimide layer,” the another polyimide layer positioned above the semiconductor die.
Mangtani and Milano do not explicitly disclose the another polyimide layer is a passivation layer.
In the same field of endeavor, Cai teaches in Fig. 1 and related text a polyimide layer abutting the die (8, see [0024]) is a passivation layer (see [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mangtani and Milano by having the another polyimide layer (i.e. the polyimide layer abutting the die) as a passivation layer, as taught by Cai, in order to provide protection and a barrier layer to the die (see Cai [0023]-[0024] at least).
Regarding claim 14, the claim limitations are taught in substantially the same manner as applied to claim 8 above. 

Allowable Subject Matter
s 3, 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burssens et al. (US 2020/0091415) is cited for showing two polyimide layers (201 and 211) on a hall sensor device.
Racz et al. (US 2017/0184636) is cited for showing polyimide (2) used for the isolation layer in a hall sensor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/21/2022